DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As a result of the Amendment filed on October 15, 2021, claims 1, 3-8 and 10-20 are pending. Claims 1 and 3 are amended. Claims 2 and 9 are canceled. 

Allowable Subject Matter
Claims 1, 3-8 and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record does not teach an array substrate comprising the structural combination of: 
wherein the first conductive section comprises a first comb handle and a plurality of spaced first comb teeth are connected to the first comb handle, and the area where the first conductive section is located is the sum of an area where the first comb handle is located, an area where the plurality of first comb teeth are located and an area where intervals between the plurality of first comb teeth are located; and the second conductive section comprises a second comb handle and a plurality of spaced second comb teeth are connected to the second comb handle, and the area where the second conductive section is located is the sum of an area where the second comb handle is located, an area where the plurality of second comb teeth are located and an area where intervals between the plurality 

Although there is teaching of comb-teeth structures within the previously cited reference Okumoto (See Detailed Description, [0072]), there is no teaching, suggestion or motivation of the particular arrangement of the comb handle, comb teeth and orthographic projections relative to the via holes within an array substrate. The other previously cited prior art such as Hashiguchi (US 2016/0103378 A1), Sun (US 2015/0311232 A1) and Cha (US 2017/0117298 A1), and the newly cited prior art (See PTO-892 attached) are relevant to the field if the invention but do not cure the deficiencies above. 
Furthermore, it would not have been obvious to have modified the cited references to arrive at the claimed invention because there is insufficient teaching, suggestion or motivation to make such a modification to the conductive sections to provide such a particular arrangement of comb handles, comb teeth and orthographic projections of tee via holes.  Thus, claim 1 is free of and unobvious over the prior art and is allowed. The remaining claims are dependent off of claim 1 and are allowed as a result of their dependencies. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KWIN XIE/Primary Examiner, Art Unit 2626